United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2082
                                   ___________

Frederick B. Moore,                   *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      * [UNPUBLISHED]
                                      *
      Defendant - Appellee.           *
                                 ___________

                             Submitted: December 17, 1998

                                  Filed: February 1, 1999
                                   ___________

Before BEAM, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Frederick B. Moore appeals the denial of Social Security Supplemental Security
Income benefits. When the administrative law judge denied Moore’s claim in March
1996, he was twenty-two years old and serving an Arkansas prison sentence for theft.
Moore is deaf in one ear. In 1993, a consulting psychologist diagnosed two mental
impairments -- an antisocial personality disorder and a full-scale IQ of 73, which is
classified in the Social Security regulations as borderline intellectual functioning.
After a hearing, the ALJ denied Moore’s claim based upon his finding that this
combination
of impairments does not constitute a severe impairment that significantly limits his
physical or mental ability to engage in basic work-related activities. See 20 C.F.R.
§ 416.921(a), (b). The Commissioner’s Appeals Council denied review, and Moore
then commenced this action seeking judicial review of the denial.

       The district court1 in a thorough opinion granted summary judgment in favor of
the Commissioner, concluding substantial evidence in the administrative record
supports the ALJ’s decision. Regarding Moore’s claim of deafness, the court noted
evidence that Moore does not wear a hearing aid, hears normal conversational speech,
and has worked as a janitor and a prison meal server without being limited by his
hearing defect. The court acknowledged that Moore has a personality disorder which
has led to criminal and antisocial behavior but concluded there is no evidence of
psychosis and substantial evidence supporting the ALJ’s finding that Moore’s ability
to work is not significantly limited by this condition. Finally, the court concluded there
is also substantial evidence supporting the ALJ’s decision to discredit the consulting
psychologist’s opinion that Moore suffers from borderline intellectual functioning --
school records showing he made good grades (contradicting Moore’s hearing
testimony he made only D’s and F’s), the fact Moore earned his GED in prison, and
other testing indicating average intelligence. On appeal, Moore argues, in essence, that
the ALJ and the district court imposed too rigorous a standard in determining whether
Moore had met his burden to prove he has a severe impairment. After careful review
of the administrative record, we affirm for the reasons stated in the district court’s
Memorandum Opinion and Order dated March 26, 1998. See also Gwathney v.
Chater, 104 F.3d 1043 (8th Cir. 1997).




      1
       The HONORABLE JERRY CAVANEAU, United States Magistrate Judge for
the Eastern District of Arkansas.

                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-